DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00252-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


CLAUDE I. UPSHAW AND JOI HAM,           §     APPEAL FROM THE 145TH
APPELLANTS

V.                                                                         §     JUDICIAL DISTRICT COURT OF

MYRTLE ELAINE GONERWAY,
APPELLEE                                                        §     NACOGDOCHES COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellee has filed a motion to dismiss this appeal, alleging that the order from which
Appellees attempt to appeal is interlocutory and therefore not appealable.  Appellants have filed a
response in which they agree with Appellee and join in Appellee’s request for dismissal.  Because
the parties have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the motion
is granted, and the appeal is dismissed for want of jurisdiction.
Opinion delivered August 18, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)